731 N.W.2d 732 (2007)
Margaret GAINFORTH, Personal Representative of the Estate of Felice Vermeersch, Deceased, Plaintiff-Appellee,
v.
BAY HEALTH CARE, d/b/a Bay Diagnostic Center for Women, Bay Regional Medical Center, Bay Health Systems, Bay Medical Center, Inc., Bay Radiological Consultants, P.C., T.K. Jones, M.D., Harpal Singh, M.D., and Harpal Singh, M.D., P.C., Defendants-Appellants.
Docket No. 133378. COA No. 271313.
Supreme Court of Michigan.
May 30, 2007.
On order of the Court, the application for leave to appeal the January 26, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.